DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration
The Declaration under 37 C.F.R. 1.132, filed 4/12/2021, is acknowledged but is not convincing.  The Declarant provides a description of experimental results for two flame retardant compositions used with different resins and at three pH values.  It is not clear what specific flame retardant compositions were used or how the flame retardant compositions were used with the resins since only properties of an unknown product were presented.  Even if the unknown products are assumed to be wood composite products, it is still unclear how the flame retardant compositions were used with the wood composite products.
In addition, the evidence provided is not commensurate in scope with the claims, which embody a method comprising applying to any resin-containing wood composite panel by any process a broadly claimed fire retardant composition having any pH.

Response to Arguments
Applicant’s amendments and arguments filed 4/12/2021 have overcome the outstanding rejections over the cited prior art as formulated.  Therefore, the rejections have been withdrawn.  However, upon further consideration and due to the amendments, new grounds of rejection made in view of the prior art of record as detailed herein.

Applicant's arguments have been fully considered but they are not persuasive. Applicant refers to the Declaration as demonstrating surprising results due to the claimed methods.  The Declaration has been discussed above and fails to provide evidence commensurate in scope with the claims, which embody a method comprising applying to any resin-containing wood composite panel by any process a broadly claimed flame retardant composition having any pH.

Claim Objections
Claims 22 and 34 are objected to because of the following informalities:  in the second line of Claim 22 and in the first line of Claim 34, the word “comprise” should be amended to read “comprises.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 9, 10, 20, 22 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “The method according to claim 30, further comprising a binding component”.  It is not clear how the binding component is used in the method.

Claim 20 recites the limitation “The method according to claim 30, further comprising a thickener and/or viscosity regulator”.  It is not clear how the thickener and/or viscosity regulator is used in the method.
Claim 22 recites the limitation “mixing or spraying cellulose containing material prior to the cellulose containing material being pressed to a panel”.  It is not clear where the cellulose containing material is mixed or sprayed.  Is the cellulose containing material mixed or sprayed into a mold or onto a forming surface prior to the cellulose containing material being pressed into a panel?  Is the cellulose containing material mixed or sprayed into the composition?
Claim 34 recites the limitation “mixing or spraying cellulose containing material prior to the cellulose containing material being pressed to a panel”.  It is not clear where the cellulose containing material is mixed or sprayed.  Is the cellulose containing material mixed or sprayed into a mold or onto a forming surface prior to the cellulose containing material being pressed into a panel?  Is the cellulose containing material mixed or sprayed into the composition?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 3, 5-8, 19-21, 24-25 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mabey et al (US 6982049) as evidenced by Lloyd et al (6368529).
Claim 30: Mabey et al discloses an intumescent fire retardant (flame retarding) composition with mold inhibitor comprising a fire retardant agent of a substantially neutral ammonium phosphate substance which includes monoammonium phosphates (monoammonium dihydrogen phosphates or MAP) and diammonium phosphates (diammonium hydrogen phosphates or DAP); a hydroxyl-containing carbonific such as glucose or pentaerythritol or a polyol; a spumific (expanding or intumescent agent, see col 2, lines 23-26); and a mold inhibitor (antifungal agent) (Abs; col 1, lines 13-20; col 3, lines 34-48; col 4, lines 12-14, 24-30 and 40-41; col 5, lines 45-47).  
The composition is intended to be applied to plywood, oriented strand board, chip board, sheathing, etc. (col 3, line 65 to col 4, line 2), which include wood composite panels, therefore a method comprising applying the composition to a wood composite panel would have been an obvious intended use for the composition.
Wood composite panels are typically made by pressing a mat comprising cellulosic material and a resin (for evidence, see Lloyd et al, col 2, line 62 to col 3, line 3), therefore a wood composite panel comprising a resin would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 3: Mabey et al discloses an exemplary formulation that includes 20-70% by weight of monoammonium and diammonium phosphates (fire retarding agents), 25-50% by weight of water and 2.5-25% by weight of spumific agents, 6-52% by weight of sugar and polysaccharide (carbonific agents) and other additives (col 8, lines 3-22).  The composition disclosed comprises from 50-75% by weight of dry components and one of 
Alternatively, one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the composition. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
Claims 5 and 6: Mabey et al discloses monoammonium phosphates (monoammonium dihydrogen phosphates) and diammonium phosphates (diammonium hydrogen phosphates), which are claimed acid components.  Mabey et al also discloses that a component may have more than one function (col 2, line 30)  Therefore, the monoammonium phosphates and diammonium phosphates can be fire retardants as well as acid components or, alternatively, one can act as a fire retardant and the other an acid component.  Mabey et al also teaches that conventional intumescent compositions include an acid-forming substance such as melamine phosphate as essential components (col 2, lines 20-23 and 33-35). Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to include melamine phosphate in the composition of Mabey et al as a conventionally 
The concentration of fire retardant/acid and spumific component, as discussed above, lie in the claimed ranges.  Alternatively, the courts have held that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the composition. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using the claimed ranges would produce anything other than expected results. 
Claim 7: Mabey et al discloses that carbonific components include pentaerythritol, dipentaerythritol, and tripentaerythriol; a monosaccharide an aldose, a disaccharide, a trisaccharide, a polysaccharide, a starch, etc., which are claimed species (col 6, lines 35-45).  The exemplary formulation referenced above includes 6-52% by weight of sugar and polysaccharide (carbonific agents), which lies in the claimed range.
Claim 8: Mabey et al discloses any suitable substance can be employed as the spumific component (col 6, lines 28-30). Mabey et al teaches that conventionally used spumific agents include melamine, melamine salts, melamine derivatives (col 2, lines 37-38), which are claimed spumifics.  It would have been obvious to select and use a 
Also, Mabey et al discloses that conventional intumescent compositions include an acid-forming substance such as melamine phosphate as essential components (col 2, lines 20-23 and 33-35). Melamine phosphate is a claimed spumific.  Absent convincing evidence of unexpected results commensurate in scope with the claims, including melamine phosphate in the composition of Mabey et al would have been obvious as a conventionally used acid-forming substance with a reasonable expectation of success in obtaining a suitable fire retardant composition.
Claim 19: The composition of Mabey et al is formulated as an aqueous solution (col 1, line 20; col 9, lines 1-2), thus is in liquid form.
Claim 20: Any of the components added will affect the viscosity and can be considered a viscosity regulator.
Claim 21: The mold inhibitor of Mabey et al reads on an antimicrobial or antifungal compound.
Claim 24: A wood composite panel would have been an obvious intended end product made by applying the fire retardant composition of Mabey et al thereto.
Claim 25: Medium density fiberboard, high density fiberboard, oriented strand board and particle board are typical wood composite products (for evidence, see Lloyd et al, Abs., col 2, lines 47-54) and would have been obvious composite panels to one of ordinary skill in the art.

Mabey et al does disclose the pH of a 10% aqueous solution of the composition.  Note that the claims do not require the final composition to have any particular concentration, except for the pH measurement.  However, Mabey et al teaches that the pH of the final composition should be approximately neutral, such as from about 5.5 to 8 (which overlays the claimed ranges), to avoid releasing discernable ammonia smell or corrosion of substrates with which the composition comes into contact (col 9, lines 1-10).  Therefore, it would have been obvious to include a pH regulating agent to adjust the pH of the composition to a disclosed range at any desired concentration to avoid the disclosed problems.  Note that either the monoammonium or diammonium phosphate can act as a pH regulating agent.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mabey et al in view of Simon et al (US 2005/0299578).
The disclosure of Mabey et al is used as above.  Mabey et al does not disclose the claimed binding component.  Mabey et al does disclose that conventional intumescent compositions typically include as essential components an acid-forming substance such as ammonium phosphates, an expanding agent or spumific, and a binder that contributes to the film-forming properties of the system and is usually referred to as a carbonific (col 2, lines 20-29).
.

Claims 4, 10, 14-18, 22-23, 26-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mabey et al (US 6982049) in view of Lewchalermwong (US 4725382) with the evidence of Curzon et al (US 8715540) and Lloyd et al (6368529).
Claims 4, 10, 14, 18 and 26: The disclosure of Mabey et al is used as above.  Mabey et al does not disclose that the composition comprises a smoke suppressing compound and/or an ablative acting compound.  However, Lewchalermwon, discloses a fire retardant composition for application to cellulosic material such as wood, plywood, wood fiber, sawdust, wood flour, etc.  The composition comprises a mixture of monoammonium phosphate (MAP), diammonium phosphate (DAP) and boric acid.  The composition produces a fire retarded material of low corrosiveness without addition of a 
It is known in the art that boron-containing compounds such as boric acid enhance the ability to reduce the spread of flame (fire retardant) and reduce the amount or density of smoke and toxic gases (act as a smoke suppressing agent) (for evidence see Curzon et al, col 26, lines 53-65) and that other boron-containing compounds include ulexite, colemanite and kernite (see Curzon et al, col 27, lines 25-39).
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to include boric acid and/or borates such as colemanite, ulexite and lernite in the fire retarding composition of Mabey et al (US 6982049) in view of Lewchalermwong (US 4725382) as typical borates used in the art for smoke suppressing agents.  
Regarding Claim 10, colemanite and ulexite are also claimed ablative acting fire retarding agents.  
Regarding the concentration of the smoke suppressing agent, one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the composition. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 
Claim 15: As discussed above, Mabey et al discloses MAP and DAP as fire retardant components.  Mabey et al also discloses any suitable substance can be employed as the spumific component (col 6, lines 28-30). Mabey et al teaches that conventionally used spumific agents include melamine (col 2, lines 37-38).  It would have been obvious to select and use melamine as a claimed spumific in the composition of Mabey et al as a conventionally used spumific with a reasonable expectation of success in obtaining a suitable fire retardant composition.  MAP, DAP and melamine are claimed pH regulating agents. 
Mabey et al further teaches that a component may have more than one function (col 2, line 30).  Therefore, it would have been obvious that the MAP, DAP and/or melamine can act as a pH regulating compound in the composition.
Claim 16: Mabey et al discloses a composition comprising ammonium phosphates, which are claimed pH regulating agents as well as fire retardants.
Claim 17: The concentration of the pH regulating agent(s) would have been determined by one of ordinary skill in the art to reach desired function/properties of the composition for reasons discussed above.
Claims 22, 23 and 34: Mabey et al does not disclose mixing or spraying cellulose containing material prior to the cellulose containing material being pressed to a panel in the presence of the resin.  However, Lewchalermwong discloses that the cellulosic material to be treated (e.g.-wood, plywood, wood fiber, sawdust, wood flour, etc.) is 
Claims 27-29: A wood composite panel comprising any of the claimed adhesive resins, e.g.- phenol-formaldehyde resins, isocyanate resins and urea-formaldehyde resins would have been obvious as typical components of wood composite panels (for evidence, see Lloyd et al, Abs., col 3, lines 7-14).
Mabey et al does not disclose the pH of a 10% aqueous solution of the composition.  Note that the claims do not require the final composition to have any particular concentration, except for the pH measurement.  However, Mabey et al teaches that the pH of the final composition should be approximately neutral, such as from about 5.5 to 8 (which is within the claimed range), to avoid releasing discernable ammonia smell or corrosion of substrates with which the composition comes into contact (col 9, lines 1-10).  Therefore, it would have been obvious to include a pH regulating agent to adjust the pH of the composition to a disclosed range at any desired .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748